Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	- Claims 1-5 and 9-21 are allowed.
- Claims 6-8 are cancelled.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 4/26/2021, Applicant’s representative Mr. Samir Bhavsar authorized the Examiner’s amendment presented below in order to correct 112(b) issues and to replace duplicate claims 6-8 with new claims 19-21.
- The required terminal disclaimers were filed and approved on 4/2/2021.
- In view of the Examiner’s amendment presented below, and for similar reasons as in the allowed parent application 15/258081, the closest identified prior art of record including Derakhshani, Kim, Lee and Hao, alone or in combination, do not teach or suggest all the features of independent claim 1 as amended. .
- In view of the above, independent claim 1 is deemed allowable. Claims 10 and 13 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-5, 9, 11-12 and 14-21 depend on one of claims 1, 10 and 13 and are therefore allowable by virtue of their dependency.


Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Samir Bhavsar following a telephonic interview held on 4/26/2021.

Please cancel claim 6-8, add new claims 19-21 and amend claims 3, 9, 15 and 16 as follows:

3. (Currently Amended) The biometric identification device of Claim 1, wherein the biometric identification information is of a fingertip of the user 

6. (Cancelled)

7. (Cancelled)

8. (Cancelled)

9. (Currently Amended) The biometric identification device of Claim 1, wherein the second hash value is provided by a device of the user 

15. (Currently Amended) The method of Claim 13, wherein the second hash value is provided by a device of the user 

16. (Currently Amended) The method of Claim 13, wherein the biometric identification information is of a fingertip of the user 

19. (New) The system of Claim 10, wherein the biometric image is 25of a fingertip of the user.  

20. (New) The system of Claim 10, wherein the biometric identification information represents a portion of the user's deoxyribonucleic acid.  

21. (New) The system of Claim 10, wherein the biometric 5identification information comprises a facial representation of the user.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434